Name: Commission Regulation (EC) No 1259/2001 of 26 June 2001 determining the extent to which applications lodged in June 2001 for import rights in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  food technology;  animal product;  foodstuff
 Date Published: nan

 Avis juridique important|32001R1259Commission Regulation (EC) No 1259/2001 of 26 June 2001 determining the extent to which applications lodged in June 2001 for import rights in respect of frozen beef intended for processing may be accepted Official Journal L 173 , 27/06/2001 P. 0043 - 0043Commission Regulation (EC) No 1259/2001of 26 June 2001determining the extent to which applications lodged in June 2001 for import rights in respect of frozen beef intended for processing may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1065/2001 of 31 May 2001 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2001 to 30 June 2002)(1), and in particular the second subparagraph of Article 3(4) thereof,Whereas:(1) Article 1(2) of Regulation (EC) No 1065/2001 fixes the quantities of frozen beef intended for processing which may be imported under special terms in the period from 1 July 2001 to 30 June 2002.(2) Article 3(4) of Regulation (EC) No 1065/2001 lays down that the quantities applied for may be reduced. The applications lodged for "A" products relate to total quantities which exceed the quantities available. Under these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate to reduce proportionally the quantities applied for. The quantities for "B" products covered by import licence applications are such that import licences may be granted for the full quantities applied for,HAS ADOPTED THIS REGULATION:Article 1Every application for import rights lodged in accordance with Regulation (EC) No 1065/2001 for the period 1 July 2001 to 30 June 2002 shall be granted to the following extent, expressed as bone-in beef:(a) 86,0109 % of the quantity requested for beef imports intended for the manufacture of "preserves" as defined by Article 1(2)(a) of Regulation (EC) No 1065/2001;(b) 100 % of the quantity requested for beef imports intended for the manufacture of products as defined by Article 1(2)(b) of Regulation (EC) No 1065/2001.Article 2This Regulation shall enter into force on 27 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 148, 1.6.2001, p. 37.